 



SUBSCRIPTION ESCROW AGREEMENT

 

Subscription Escrow Agreement (this “Escrow Agreement”) dated as of the
effective date (the “Effective Date”) set forth on schedule 1 attached hereto
(“Schedule 1”) by and among the corporation identified on Schedule 1 (the
“Issuer”), the corporation identified on Schedule 1 (as applicable) (the
“Depositor”) and CSC Trust Company of Delaware, as escrow agent hereunder (the
“Escrow Agent”).

 

WHEREAS, the Issuer intends to offer and sell to investors in a private
placement transaction (the “Offering”) the securities identified on Schedule 1
(the “Securities”), at the purchase price of $200,000.00 per Unit identified on
Schedule 1 (the “Purchase Price”) up to the maximum escrow deposit amount
identified on Schedule 1 (the “Maximum Amount”);

 

WHEREAS, the Offering is being made on an “any or all” basis to “accredited
investors” in accordance with Rule 506 of Regulation D under the Securities Act,
as amended (the “Securities Act”), and/or to “non-U.S. Persons” in accordance
with Rule 903 of Regulation S under the Securities Act;

 

WHEREAS, the Issuer may accept any Subscriber’s subscription for a fraction of a
Unit at any Initial Closing or Subsequent Closing;

 

WHEREAS, Securities will be offered through the date specified on Schedule 1
(the “Initial Offering Period”), which period may be extended in writing by the
Issuer and Depositor (this additional period and the Initial Offering Period
shall be referred to as the “Offering Period”);

 

WHEREAS, the initial closing of the Offering (the “Initial Closing”) is
conditioned on the receipt of subscriptions in form acceptable to the Issuer and
certain other conditions (collectively, the “Initial Closing Conditions”);

 

WHEREAS, after the Initial Closing, the Issuer may continue the Offering until
the Maximum Amount has been reached or the end of the Offering Period, whichever
is earlier, and subsequent closings (each, a “Subsequent Closing”) may take
place on an intermittent basis, as determined by the Issuer and the Depositor,
conditioned on the receipt of subscriptions in form acceptable to the Issuer and
certain other conditions (collectively, the “Subsequent Closing Conditions”);

 

WHEREAS, the subscribers in the Offering (the “Subscribers”), in connection with
their intent to purchase Securities in the Offering, shall execute and deliver
Securities Purchase Agreements and certain related documents memorializing the
Subscribers’ agreements to purchase and the Issuer’s agreement to sell the
number of Securities set forth therein at the Purchase Price;

 

WHEREAS, the parties hereto desire to provide for the safekeeping of the Escrow
Deposit (as defined below) until such time as the Escrow Deposit is released by
the Escrow Agent in accordance with the terms and conditions of this Agreement;
and

 

 

 

 

WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the Escrow
Deposit deposited with it and the earnings thereon in accordance with the terms
of this Escrow Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.          Appointment. The Issuer and Depositor hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

2.          Escrow Fund. On or before the Initial Closing, or on or before any
Subsequent Closing with respect to Securities sold after the Initial Closing,
each Subscriber shall have delivered to the Escrow Agent the full Purchase Price
for the number of Securities subscribed for by such Subscriber by wire transfer
of immediately available funds pursuant to the wire transfer instructions set
forth on Schedule 2 (“Schedule 2”) hereto, to the account of the Escrow Agent
referenced on Schedule 2 hereto. All funds received from the Subscribers in
connection with the sale of Securities in the Offering shall be deposited with
the Escrow Agent (the “Escrow Deposit”). The Escrow Agent shall hold the Escrow
Deposit and, subject to the terms and conditions hereof, shall invest and
reinvest the Escrow Deposit and the proceeds thereof (the “Escrow Fund”) as
directed in Section 3.

 

3.          Investment of Escrow Fund. During the term of this Escrow Agreement,
the Escrow Fund shall be invested and reinvested by the Escrow Agent in the
investment indicated on Schedule 1 or such other investments as shall be
directed in writing by the Issuer and the Depositor and as shall be acceptable
to the Escrow Agent. All investment orders involving U.S. Treasury obligations,
commercial paper and other direct investments may be executed through
broker-dealers selected by the Escrow Agent. Periodic statements will be
provided to Issuer and Depositor reflecting transactions executed on behalf of
the Escrow Fund. The Issuer and Depositor, upon written request, will receive a
statement of transaction details upon completion of any securities transaction
in the Escrow Fund without any additional cost. The Escrow Agent shall have the
right to liquidate any investments held in order to provide funds necessary to
make required payments under this Escrow Agreement. The Escrow Agent shall have
no liability for any loss sustained as a result of any investment in an
investment indicated on Schedule 1 or any investment made pursuant to the
instructions of the parties hereto or as a result of any liquidation of any
investment prior to its maturity or for the failure of the parties to give the
Escrow Agent instructions to invest or reinvest the Escrow Fund. The Escrow
Agent may earn compensation in the form of short-term interest (“float”) on
items like uncashed distribution checks (from the date issued until the date
cashed), funds that we are directed not to invest, deposits awaiting investment
direction or received too late to be invested overnight in previously directed
investments.

 

4.          Disposition and Termination. The Depositor and the Issuer agree to
notify the Escrow Agent in writing of the Initial Closing date of the Offering.
Additionally, subsequent to an Initial Closing, Depositor and the Issuer agree
to notify the Escrow Agent in writing of any Subsequent Closing date, if any,
and of the termination of the Offering. Upon receipt of such written
notification(s), the following procedures will take place.

 

2

 

 

i.            Release of Escrow Fund upon Initial Closing. Prior to the Initial
Closing, the Issuer and the Depositor shall deliver to the Escrow Agent joint
written instructions executed by a duly authorized executive officer of each of
the Issuer and the Depositor (“Instructions”), which Instructions shall provide
the day designated as the Initial Closing date, and acknowledge and agree that
as of the Initial Closing date the Initial Closing Conditions have been or will
be fully satisfied and shall specify the time, places and method of delivery of
the Escrow Fund, including with respect to Depositor fees that may be disbursed
to the Depositor or to any other co-placement agent or selected dealer. The
Escrow Agent shall, at the time and place and by the method specified in the
Instructions, deliver the Escrow Fund (along with the interest earned on the
investment of the Escrow Fund pursuant to Section 3 above).

 

ii.         Release of Escrow Fund upon a Subsequent Closing. Prior to a
Subsequent Closing, the Issuer and the Depositor shall deliver to the Escrow
Agent Instructions, which Instructions shall provide the day designated as the
Subsequent Closing date, and acknowledge and agree that as of the Subsequent
Closing date the Subsequent Closing Conditions have been or will be fully
satisfied and shall specify the time, places and method of delivery of the then
Escrow Fund, including with respect to Depositor fees that may be disbursed to
the Depositor or to any other co-placement agent or selected dealer. The Escrow
Agent shall, at the time and place and by the method specified in the
Instructions, deliver the then Escrow Fund (along with the interest earned on
the investment of the Escrow Fund pursuant to Section 3 above).

 

iii.         Return of Escrow Fund on Termination of Offering. In the event that
the Escrow Agent shall have received written notice executed by a duly
authorized executive officer of each of the Issuer and the Depositor indicating
that the Offering has been terminated prior to the Initial Closing and
designating a termination date, the Escrow Agent shall return to each
Subscriber, the Purchase Price (without interest and deduction) delivered by
such Subscriber to the Escrow Agent. The Issuer and the Depositor shall provide
the Escrow Agent with time, place and method of delivery for each Subscriber
whose Purchase Price the Escrow Agent is to deliver pursuant to this Section
(but in no case shall the Escrow Agent deliver such Purchase Price more than
thirty (30) days following receipt by the Escrow Agent of such delivery
instructions). In this case, the Escrow Agent shall, at the time and place and
by the method specified in the notice of termination of the Offering, deliver to
the Depositor any and all interest earned on the investment of the Escrow Fund
pursuant to Section 3 above.

 

iv.         Return of Escrow Fund on Rejection of Subscription. In the event the
Issuer reasonably determines it is necessary or appropriate to reject the
subscription of any Subscriber for whom the Escrow Agent has received an Escrow
Deposit, the Issuer shall deliver written notice of such event to the Escrow
Agent and Depositor which notice shall include the reason for such rejection and
the time, place and method of delivery for the return to such Subscriber of the
Purchase Price delivered by such Subscriber. The Escrow Agent shall deliver such
funds (without interest and deduction) pursuant to such written notice.

 

v.           Delivery Pursuant to Court Order. Notwithstanding any provision
contained herein, upon receipt by the Escrow Agent of a final and non-appealable
judgment, order, decree or award of a court of competent jurisdiction (a “Court
Order”), the Escrow Agent shall deliver the Escrow Fund in accordance with the
Court Order. Any Court Order shall be accompanied by an opinion of counsel for
the party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

 

3

 

 

Upon delivery of the Escrow Fund by the Escrow Agent (i) to the Issuer following
the Initial Closing, if there are to be no Subsequent Closings, (ii) following a
final Subsequent Closing, or (iii) to the Subscribers upon termination of the
Offering prior to the Initial Closing, as the case may be, and in each case
notice of termination of the Offering having been delivered by the Issuer and
the Depositor to the Escrow Agent, this Escrow Agreement shall terminate,
subject to the provisions of Section 8.

 

5.          Escrow Agent. The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied. The
Escrow Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Escrow Agreement. The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document. The Escrow
Agent shall have no duty to solicit any payments which may be due it or the
Escrow Fund. The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to the Issuer or Depositor. The
Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it. The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons. In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
writing by all of the other parties hereto or by a final order or judgment of a
court of competent jurisdiction. Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

6.          Succession. The Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving 10 business days advance notice in
writing of such resignation to the other parties hereto specifying a date when
such resignation shall take effect. The Escrow Agent shall have the right to
withhold an amount equal to any amount due and owing to the Escrow Agent, plus
any costs and expenses the Escrow Agent shall reasonably believe may be incurred
by the Escrow Agent in connection with the termination of the Escrow Agreement.
Any corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated shall be the Escrow Agent under
this Escrow Agreement without further act.

 

4

 

 

7.          Fees. The Issuer and Depositor agree jointly and severally to (i)
pay the Escrow Agent upon the Initial Closing and from time to time thereafter
reasonable compensation for the services to be rendered hereunder, which unless
otherwise agreed in writing shall be as described in Schedule 4 attached hereto,
and (ii) pay or reimburse the Escrow Agent upon request for all expenses,
disbursements and advances, including reasonable attorney’s fees and expenses,
incurred or made by it in connection with the preparation, execution,
performance, delivery, modification and termination of this Escrow Agreement.
The Escrow Agent is authorized to deduct such fees from the Escrow Fund at the
time of the Initial Closing without prior authorization from the Issuer or
Depositor. In the event that the Offering is terminated prior to an Initial
Offering, the Issuer and Depositor agree to pay the Escrow Agent the Review Fee
and the Acceptance Fee as described in Schedule 4 hereto.

 

8.          Indemnity. The Issuer and the Depositor shall jointly and severally
indemnify, defend and save harmless the Escrow Agent and its directors,
officers, agents and employees (the “indemnitees”) from all loss, liability or
expense (including the reasonable fees and expenses of in house or outside
counsel) arising out of or in connection with (i) the Escrow Agent’s execution
and performance of this Escrow Agreement, except in the case of any indemnitee
to the extent that such loss, liability or expense is due to the gross
negligence or willful misconduct of such indemnitee, or (ii) its following any
instructions or other directions from the Issuer or the Depositor, except to the
extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The parties hereto acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent or the
termination of this Escrow Agreement.

 

9.          TINs. The Issuer and the Depositor each represent that its correct
TIN assigned by the Internal Revenue Service or any other taxing authority is
set forth in Schedule 1. All interest or other income earned under the Escrow
Agreement shall be allocated and/or paid as directed in a joint written
direction of the Issuer and the Depositor and reported by the recipient to the
Internal Revenue Service or any other taxing authority. Notwithstanding such
written directions, Escrow Agent shall report and, as required withhold any
taxes as it determines may be required by any law or regulation in effect at the
time of the distribution. In the absence of timely direction, all proceeds of
the Escrow Fund shall be retained in the Escrow Fund and reinvested from time to
time by the Escrow Agent as provided in Section 3. In the event that any
earnings remain undistributed at the end of any calendar year, Escrow Agent
shall report to the Internal Revenue Service or such other authority such
earnings as it deems appropriate or as required by any applicable law or
regulation or, to the extent consistent therewith, as directed in writing by the
Issuer and the Depositor. In addition, Escrow Agent shall withhold any taxes it
deems appropriate and shall remit such taxes to the appropriate authorities.

 

10.         Notices. All communications hereunder shall be in writing and shall
be deemed to be duly given and received:

 

(i)          upon delivery if delivered personally or upon confirmed transmittal
if by facsimile;

 

(ii)         on the next Business Day (as hereinafter defined) if sent by
overnight courier; or

 

5

 

 

(iii)       four (4) Business Days after mailing if mailed by prepaid registered
mail, return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. “Business Day” shall mean any day other than
a Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.

 

11.         Security Procedures. In the event funds transfer instructions are
given (other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by telecopier or otherwise, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on schedule 3 hereto (“Schedule 3”), and the Escrow Agent
may rely upon the confirmation of anyone purporting to be the person or persons
so designated. The persons and telephone numbers for call-backs may be changed
only in a writing actually received and acknowledged by the Escrow Agent. The
Escrow Agent and the beneficiary’s bank in any funds transfer may rely solely
upon any account numbers or similar identifying numbers provided by the Issuer
or the Depositor to identify (i) the beneficiary, (ii) the beneficiary’s bank,
or (iii) an intermediary bank. The Escrow Agent may apply any of the escrowed
funds for any payment order it executes using any such identifying number, even
where its use may result in a person other than the beneficiary being paid, or
the transfer of funds to a bank other than the beneficiary’s bank or an
intermediary bank designated. The parties to this Escrow Agreement acknowledge
that these security procedures are commercially reasonable.

 

12.         Miscellaneous. The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto. Neither this Escrow Agreement nor any right
or interest hereunder may be assigned in whole or in part by any party, except
as provided in Section 6, without the prior consent of the other parties, which
consent shall not be unreasonably withheld. This Escrow Agreement shall be
governed by and construed under the laws of the State of Delaware. Each party
hereto irrevocably waives any objection on the grounds of venue, forum non
conveniens or any similar grounds and irrevocably consents to service of process
by mail or in any other manner permitted by applicable law and consents to the
jurisdiction of the courts located in the State of Delaware. The parties further
hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Escrow Agreement. No party to
this Escrow Agreement is liable to any other party for losses due to, or if it
is unable to perform its obligations under the terms of this Escrow Agreement
because of, acts of God, fire, floods, strikes, equipment or transmission
failure, or other causes reasonably beyond its control. This Escrow Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth in Schedule 1.

 

  CSC Trust Company of Delaware,   as Escrow Agent

 

  By: /s/ Alan R. Halpern     Name: Alan R. Halpern     Title:   President

 

  ISSUER:       BOLDFACE Group, Inc.

 

  By: /s/ Nicole Ostoya     Name: Nicole Ostoya     Title: Chief Executive
Officer and President

 

  DEPOSITOR:       Aegis Capital Corp.

 

  By: /s/ Kevin C. McKenna     Name: Kevin C. McKenna     Title:   Chief
Compliance Officer

 

7

 

 

Schedule 1

 

Effective Date: December 19, 2012     Name of Issuer: BOLDFACE Group, Inc.
Issuer Notice Address: 1309 Pico Blvd., Suite A   Santa Monica, CA 90405 Issuer
IRS EIN 02-0811868     With a copy to (which Gottbetter & Partners, LLP shall
not constitute notice): 488 Madison Avenue, 12th Floor   New York, NY  10022  
Attn:  Adam S. Gottbetter     Name of Depositor: Aegis Capital Corp. Depositor
Notice Address: 810 Seventh Avenue, 18th Floor   New York, NY 10019 Depositor
TIN: 11-2671906     Escrow Deposit: $3,000,000 maximum deposit, in whole or in
part     Security: Units, with each Unit consisting of: (i) a Note in
denomination of Two Hundred Thousand Dollars ($200,000), which will be
convertible into shares of the Issuer’s common stock and (ii) five-year warrants
to purchase 800,000 shares of the Issuer’s common stock, half of which will be
exercisable at $0.50 per share and half of which will be exercisable at $1.00
per share.     Purchase Price: $200,000.00 per Unit     End of Initial Offering
Period: January 31, 2013     End of Offering Period: n/a (subject to a mutual
extension in writing by Aegis Capital Corp. and the Issuer)

 

Investment:

¨Goldman Sachs Financial Square Funds Prime Obligations Fund (the “Share
Class”), an institutional money market mutual fund for which the Escrow Agent
serves as shareholder servicing agent and/or custodian or subcustodian. The
parties hereto: (i) acknowledge Escrow Agent’s disclosure of the services CSC is
providing to and the fees it receives from Goldman Sachs; (ii) consent to the
Escrow Agent’s receipt of these fees in return for providing shareholder
services for the Share Class; and (iii) acknowledge that the Escrow Agent has
provided on or before the date hereof a Goldman Sachs Financial Square Funds
Prime Obligations Fund prospectus which discloses, among other things, the
various expenses of the Share Class and the fees to be received by the Escrow
Agent.

8

 

 

¨Such other investments as Issuer, Depositor and Escrow Agent may from time to
time mutually agree upon in a writing executed and delivered by the Issuer and
the Depositor and accepted by the Escrow Agent.

 

xThe funds shall not be invested.

 

Escrow Agent notice address: CSC Trust Company of Delaware   2711 Centerville
Road   One Little Falls Centre   Wilmington, DE 19808   Attention:  Alan R.
Halpern   Fax No.:  302-636-8666     Escrow Agent’s compensation: See Appended
Schedule 4.

 

9

 

 

Schedule 2

 

Wire Instructions

 

PNC Bank

300 Delaware Avenue

Wilmington DE 19899

ABA# 031100089

Account Name: CSC Trust Company of Delaware

Account Number: 5605012373

FFC: BOLDFACE Group, Inc. #2; 79-1828 [insert Purchaser’s name]

 

10

 

 

Schedule 3

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

 

If to Issuer:

 

Name   Telephone Number       1. Nicole Ostoya   (415) 602-5265       2. Ashumi
Kothary   (310) 450-4501

 

If to Depositor:

 

Aegis Capital Corp.

 

Name   Telephone Number       1. Daniel Kordash   (917) 206-8985 or (917)
297-5009 (cell)       2. Adam Stern   (917) 445-3331

 

Telephone call-backs may be made to each Issuer and Depositor if joint
instructions are required pursuant to this Escrow Agreement.

 

11

 

 

Schedule 4*

 

REVIEW FEE:

For initial examination of the Escrow Agreement and all supporting documents.
This is a one-time fee payable upon execution of the agreement.

 

$500.00

 

ACCEPTANCE FEE:

For initial services associated with establishing the Escrow Account. This is a
one-time fee payable upon execution of the agreement.

 

$500.00

 

ANNUAL ADMINISTRATION FEE:

An annual charge or any portion of a 12-month period thereof. This fee is
payable 45 days after the opening of the Escrow Account or prior to the final
disbursement of the Escrow Fund, whichever event occurs first, and in advance of
the annual anniversary date thereafter. This charge is not prorated for the
first year. There is an additional annual charge of 250.00/subaccount opened.

 

$1,500.00

 

TRANSACTION FEES:

Wire transfer of fund: $35.00/domestic wire initiated; $50.00/international wire
initiated

Checks Cut: $10.00/check cut

Securities Purchase (Buy and Sell): $50.00/transaction

Returned Check: $30.00/returned item

 

*Out-of-pocket expenses, fees and disbursements and services of an unanticipated
or unexpected nature are not included in the above schedule.

 



12

 